Exhibit 32.2 Certification Pursuant to 18 U.S.C Section1350, as Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with this Amendment No. 1 to Annual Report of MEMSIC, Inc. (the “Company”) on Form 10-K/A for the period ended December31, 2011 as filed with the Securities and Exchange Commission (the “Report”), I, Patricia Niu, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: 1. the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 30, 2012 /S/ Patricia Niu Patricia Niu Chief Financial Officer
